 

Exhibit 10.15.8

 

EIGHTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND FIRST
AMENDMENT TO PREEMPTIVE FORBEARANCE AND CONDITIONAL WAIVER AGREEMENT

This Eighth Amendment to Amended and Restated Loan and Security Agreement and
First Amendment to Preemptive Forbearance and Conditional Waiver Agreement (this
“Amendment”) is entered into as of November 30, 2018 by and between (i) SILICON
VALLEY BANK, a California corporation, with its principal place of business at
3003 Tasman Drive, Santa Clara, California 95054 and with a loan production
office located at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466
(“Bank”), and (ii) ASPEN AEROGELS, INC., a Delaware corporation (“Borrower”),
having a mailing address and principal place of business located at 30 Forbes
Road, Building B, Northborough, Massachusetts 01532.

WHEREAS, Borrower and Bank are party to that certain Amended and Restated Loan
and Security Agreement, dated as of September 3, 2014 (as amended, and as may be
further amended, modified or supplemented from time to time, the “Loan
Agreement”);

WHEREAS, Bank and Borrower are party to that certain Preemptive Forbearance and
Conditional Waiver Agreement, dated as of August 30, 2018 (as amended, modified
or supplemented from time to time prior to the date hereof, the “Forbearance
Agreement”; capitalized terms used herein shall have the meanings given to them
in the Forbearance Agreement unless otherwise defined herein);

WHEREAS, Borrower acknowledges that the Resulting Default under the Loan
Agreement has occurred and are continuing;

WHEREAS, Borrower has requested that Bank continue to forbear from exercising
its rights and remedies arising as a result of the Resulting Default; and

WHEREAS, Bank agrees to amend the Forbearance Agreement on the terms set forth
herein.

NOW, THEREFORE, in consideration of the matters set forth in the above recitals
and the covenants and provisions set forth below, and other valuable
consideration the receipt and sufficiency of which are hereby acknowledge, the
parties hereto agree as follows:

1.AMENDMENTS TO FORBEARANCE AGREEMENT.

 

A.

Section 3 of the Forbearance Agreement is amended in its entirety and replaced
with the following:

“3.ACKNOWLEDGMENT OF DEFAULTS.  Borrower acknowledges that an Event of Default
has occurred under the Loan Agreement as a result of Borrower’s failure to
comply with the Adjusted Quick Ratio financial covenant contained in Section
6.9(b) of the Loan Agreement as of August 31, 2018 (the “Existing Default”).  In
addition, Borrower anticipates that it may be in default under the Loan
Agreement by virtue of its failure to comply with the Adjusted Quick Ratio
financial covenant contained in Section 6.9(b) of the Loan Agreement as of
November 30, 2018 (the “Anticipated Default”; the Existing Default and the
Anticipated Default are referred to herein, each and together, as the “Resulting
Default”).”

 

 

B.

Section 4(A) of the Forbearance Agreement is hereby amended by deleting the date
“November 30, 2018” therein and replacing such date with “January 31, 2019”.

 

C.

Section 6 of the Forbearance Agreement is amended in its entirety and replaced
with the following:

“6.CONDITIONAL WAIVER. Subject to the conditions set forth in this Agreement,
upon receipt by Bank of (i) a Compliance Certificate in form and substance
acceptable to Bank for the period ending January 31, 2019 which indicates that
no Event of Default has occurred and is

 

--------------------------------------------------------------------------------

 

continuing and (ii) evidence satisfactory to Bank demonstrating that, on or
prior to the expiration of the Forbearance Period, either (x) Borrower has
received net proceeds of at least Three Million Two Hundred Fifty Thousand
Dollars ($3,250,000) in connection with the issuance of additional equity
interests of Borrower or (y) additional prepayment tranches from BASF (the
“Additional BASF Indebtedness”) in an amount not less than Five Million Dollars
($5,000,000) (each, a “Waiver Event”), then at such time the Resulting Default
shall be deemed waived by Bank without any further action by Borrower or Bank
and the terms of this Agreement shall no longer apply (the “Conditional
Waiver”).  Bank consents to Borrower incurring the Additional BASF Indebtedness
in an amount not to exceed Five Million Dollars ($5,000,000) and acknowledges
that such amount of Additional BASF Indebtedness shall constitute “Permitted
Indebtedness” under the Loan Agreement.  Notwithstanding anything to the
contrary contained herein, the Conditional Waiver shall be of no force or
effect, and the Resulting Default shall not be waived if (x) the Compliance
Certificate for the period ending January 31, 2019 (i) is not timely received by
Bank, (ii) indicates that an Event of Default has occurred and is continuing, or
(iii) is not in form and substance acceptable to Bank, or (y) a Waiver Event
does not timely occur.  Borrower hereby acknowledges and agrees that except as
specifically provided in this Section 6, nothing in this section or anywhere in
this Agreement shall be deemed or otherwise construed as a waiver by Bank of any
of its rights and remedies pursuant to the Loan Documents, applicable law or
otherwise.”

2.AMENDMENT TO LOAN AGREEMENT.  The definition of “Borrowing Base” appearing in
Section 13.1 of the Loan Agreement is amended in its entirety and replaced with
the following:

““Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts, plus (b)
eighty percent (80%) of Eligible Foreign Accounts (provided, however, Eligible
Foreign Accounts that are billed in a Foreign Currency shall have an advance
rate of seventy percent (70%); and provided, further, that to the extent
Eligible Foreign Accounts include BASF Receivables, such calculation shall be
net of any credits Borrower is required to provide to BASF in connection the
BASF Receivables due to each Pre-Payment pursuant to the Supply Agreement),
provided, that, the availability under this subsection (b) plus the availability
under subsection (c) below shall not exceed seventy-five percent (75%) of the
Borrowing Base, plus (c) (i) when a Streamline Period is not in effect, the
lesser of eighty percent (80%) of Eligible Specified Accounts or One Million
Dollars ($1,000,000) and (ii) during a Streamline Period, eighty percent (80%)
of Eligible Specified Accounts (and with respect to subsections (c)(i) and
(c)(ii) hereof, when added to the availability under subsection (b) above, in
each case subject to the overall cap set forth in subsection (b) above), plus
(d) the lesser of thirty-five percent (35%) of the value of Borrower’s Eligible
Inventory (valued at the lower of cost or wholesale fair market value) or (X)
prior to the timely occurrence of the Conditional Waiver (as defined in that
certain Preemptive Forbearance and Conditional Waiver Agreement dated as of
August 30, 2018 between Borrower and Bank (as amended, the “Forbearance
Agreement”)), (i) One Million Five Hundred Thousand Dollars ($1,500,000) through
and including December 15, 2018 and (ii) Zero Dollars ($0.00) thereafter, and
(Y) after the timely occurrence of the Conditional Waiver (as defined in the
Forbearance Agreement), Three Million Dollars ($3,000,000), as determined by
Bank from Borrower’s most recent Borrowing Base Report (and as may subsequently
be updated by Bank in Bank’s sole discretion based upon information received by
Bank including, without limitation, Accounts that are paid and/or billed
following the date of the Borrowing Base Report); provided, however, that Bank
may decrease the foregoing amounts and percentages in its good faith business
judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may adversely affect the Collateral.”

3.LIMITATIONS OF FORBEARANCE.  Borrower hereby acknowledges and agrees that
nothing contained in the foregoing Section 1 or in any other section of this
Amendment shall be deemed or otherwise construed as a waiver by Bank of the
Resulting Default or any other Event of Default (as defined in the Loan
Agreement, and whether now existing or hereafter arising) or of any of its
rights and remedies pursuant to the Existing Loan Documents, applicable law or
otherwise, except as set forth herein.

4.CONDITIONS PRECEDENT TO EFFECTIVENESS.  This Amendment shall not be effective
until such time as each of the following conditions precedent have been
fulfilled to the satisfaction of Bank (such time, the “Effective Date”): this
Amendment shall have been duly executed and delivered by the respective parties
hereto and Bank shall have received a fully executed copy hereof.

 

--------------------------------------------------------------------------------

 

5.FEES.  Borrower shall pay to Bank a fully earned, non-refundable forbearance
fee in the amount of Five Thousand Dollars ($5,000), payable in full on the date
hereof.  In addition, Borrower shall reimburse Bank for all legal fees and
expenses incurred in connection with the Existing Loan Documents and this
Amendment.

6.RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

7.CONTINUING VALIDITY.  Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents.  Except
as expressly modified pursuant to this Amendment, the terms of the Existing Loan
Documents remain unchanged and in full force and effect.  Bank’s agreement to
enter into this Amendment in no way shall obligate Bank to make any future
modifications to the Obligations.  Nothing in this Amendment shall constitute a
satisfaction of the Obligations.  It is the intention of Bank and Borrower to
retain as liable parties all makers of Existing Loan Documents, unless the party
is expressly released by Bank in writing.  No maker will be released by virtue
of this Amendment.

8.RELEASE.  In consideration of the agreements of Bank contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each Loan Party, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Bank and its successors and
assigns, and its present and former shareholders, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees,
administrative agents and other representatives (Bank and all such other Persons
being hereinafter referred to collectively as the “Releasees” and individually
as a “Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
such Loan Party or any of its successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Amendment for or on account of, or in relation to, or in
any way in connection with the Loan Agreement or any of the other Loan Documents
or transactions thereunder or related thereto.

9.CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER.  Section 11 of the Loan Agreement
is hereby incorporated by reference in its entirety.  

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------

 

This Amendment is executed as of the date first above written.

 

BORROWER:

 

BANK:

ASPEN AEROGELS, INC.

 

 

By: /s/ John F. Fairbanks________________
Name: John F. Fairbanks________________
Title: CFO_____________________________

 

SILICON VALLEY BANK

 

 

By: /s/ Steve Lyons____________________
Name: Steve Lyons______________________
Title: Director__________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

PREEMPTIVE FORBEARANCE AND CONDITIONAL WAIVER AGREEMENT

This Preemptive Forbearance and Conditional Waiver Agreement (this “Agreement”)
is entered into as of August 30, 2018 by and between (i) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”), and (ii)
ASPEN AEROGELS, INC., a Delaware corporation, having a mailing address and
principal place of business located at 30 Forbes Road, Building B, Northborough,
Massachusetts 01532 (“Borrower”).

 

10.DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of September 3, 2014,
evidenced by, among other documents, a certain Amended and Restated Loan and
Security Agreement, dated as of September 3, 2014, between Borrower and Bank (as
amended, and as may be further amended, modified or supplemented from time to
time, the “Loan Agreement”).  Capitalized terms used but not otherwise defined
herein shall have the same meaning as in the Loan Agreement.

11.DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is secured by the
Collateral, as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”).  Hereinafter,
the Loan Agreement, the Security Documents, and all other documents evidencing
or securing the Obligations shall be referred to as the “Existing Loan
Documents”.

12.ACKNOWLEDGMENT OF POTENTIAL DEFAULT.  Borrower anticipates that it may be in
default under the Loan Agreement by virtue of its failure to comply with the
Adjusted Quick Ratio financial covenant contained in Section 6.9(b) of the Loan
Agreement as of August 31, 2018 (the “Anticipated Default”).  To the extent the
Anticipated Default results in an Event of Default under the Loan Agreement (the
“Resulting Default”), the terms of this Agreement shall control.

13.FORBEARANCE BY BANK.

 

A.

In consideration of, among other things, Borrower’s compliance with each and
every term of this Agreement, Bank hereby agrees to forbear from exercising its
rights and remedies as a result of the Resulting Default until the earliest to
occur of (i) a Default or an Event of Default under the Loan Agreement (with the
sole exception of the Resulting Default), (ii) the failure of Borrower to
promptly, punctually, or faithfully perform or comply with any term or condition
of this Agreement as and when required, it being expressly acknowledged and
agreed that TIME IS OF THE ESSENCE, or (iii) 2:00 p.m. (Boston, Massachusetts
time) on November 30, 2018 (the period commencing as of the date of the
effectiveness of this Agreement and ending on the earliest of (i), (ii) or (iii)
above shall be referred to as the “Forbearance Period”).

 

B.

Borrower hereby acknowledges and agrees that nothing contained in this section
or in any other section of this Agreement shall be deemed or otherwise construed
as a waiver by Bank of the Resulting Default or any other Default or Event of
Default (whether now existing or hereafter arising) or of any of its rights and
remedies pursuant to the Existing Loan Documents, applicable law or
otherwise.  This Agreement shall only constitute an agreement by Bank to forbear
from enforcing its rights and remedies based upon the Resulting Default upon the
terms and conditions set forth herein.  Upon the expiration of the Forbearance
Period, the agreement of Bank to forbear as set forth in this Agreement shall
automatically terminate and Bank may immediately commence enforcing its rights
and remedies pursuant to the Existing Loan Documents, applicable law or
otherwise, in such order and manner as Bank may determine appropriate.  

14.TERMS OF FORBEARANCE.  

 

A.

From and after the execution of this Agreement but subject to the terms and
conditions set forth in Section 6, Borrower agrees that Bank shall have no
further obligation to make any Advances to Borrower, or to issue any other
Credit Extensions for Borrower’s account, or to provide any other extensions of
credit of any kind (if an obligation exists in a particular instance) to
Borrower.  Notwithstanding the foregoing, during the Forbearance Period and at
the request of Borrower, Bank may, in its sole and exclusive discretion,
continue to make Advances (hereinafter, such financial accommodations shall be
referred to collectively as “Discretionary Financial Accommodations”

 

--------------------------------------------------------------------------------

 

 

and singly as a “Discretionary Financial Accommodation”), subject, in all
events, to the terms and conditions of this Agreement, the Loan Agreement
(including but not limited to, all limitations imposed by the Borrowing Base and
the Availability Amount) and the other Loan Documents, as affected
hereby.  Borrower covenants and agrees that if, in the sole and exclusive
discretion of Bank, Bank shall make any Discretionary Financial Accommodation
during the Forbearance Period, such act shall not constitute (i) a waiver of the
Resulting Default, or of any other Default or Event of Default which may now
exist or which may occur after the date of this Agreement under any of the Loan
Documents, or (ii) an agreement on the part of Bank to make any further
extensions of credit of any kind to Borrower at a later date.  

 

B.

At all times during the Forbearance Period, Borrower shall comply with all terms
and conditions of the Loan Agreement and the other Loan Documents including,
without limitation, all representations, warranties, affirmative and negative
covenants contained in the Loan Agreement and the other Loan Documents.

 

C.

During the Forbearance Period, Borrower shall continue to remit all regularly
scheduled payments (whether due on account of any Credit Extension or otherwise,
including all principal, interest, fees, costs and other amounts) which may
become due under the Loan Agreement, as and when such payments are due.

 

D.

Bank agrees that the outstanding Credit Extensions and all other Obligations of
Borrower to the Bank shall not accrue interest at the Default Rate during the
Forbearance Period.  Borrower acknowledges and agrees that the Bank’s
determination to refrain from exercising its right to increase the applicable
rate of interest to the Default Rate during the Forbearance Period shall not be
deemed to constitute an agreement on the part of Bank to refrain from imposing
the Default Rate at any time after the expiration of the Forbearance Period.

15.CONDITIONAL WAIVER.  Subject to the conditions set forth in this Agreement,
upon receipt by Bank of (i) a Compliance Certificate in form and substance
acceptable to Bank for the period ending September 30, 2018 which indicates that
no Event of Default has occurred and (ii) evidence satisfactory to Bank
demonstrating that Borrower has received, on or prior to the expiration of the
Forbearance Period, net proceeds of at least Five Million Dollars ($5,000,000)
in connection with either the issuance of additional equity interests of
Borrower, additional  prepayment tranches from BASF in an amount not to exceed
Five Million Dollars ($5,000,000) (the “Additional BASF Indebtedness”), or the
incurrence of Subordinated Debt (the “Capital Raise”), then at such time the
Resulting Default shall be deemed waived by Bank without any further action by
Borrower or Bank and the terms of this Agreement shall no longer apply. Bank
consents to the Borrower incurring the Additional BASF Indebtedness and
acknowledges that the Additional BASF Indebtedness shall constitute “Permitted
Indebtedness” under the Loan Agreement. Notwithstanding anything to the contrary
contained herein, the Resulting Default shall not be waived if (x) the
Compliance Certificate for the period ending September 30, 2018 (i) is not
timely received by Bank, (ii) indicates that an Event of Default has occurred,
or (iii) is not in form and substance acceptable to Bank, or (y) the Capital
Raise is not timely consummated.  Borrower hereby acknowledges and agrees that
except as specifically provided in this Section 6, nothing in this section or
anywhere in this Agreement shall be deemed or otherwise construed as a waiver by
Bank of any of its rights and remedies pursuant to the Loan Documents,
applicable law or otherwise.

16.FEES.  Borrower shall pay to pay to Bank a fully earned, non-refundable
forbearance fee in the amount of Three Thousand Dollars ($3,000), payable on the
date of this Agreement.  In addition, Borrower shall reimburse Bank for all
legal fees and expenses incurred in connection with the Existing Loan Documents
and this Agreement.

17.CONSISTENT CHANGES.  The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

18.RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

19.NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown,

 

--------------------------------------------------------------------------------

 

at law or in equity, all of them are hereby expressly WAIVED and Borrower hereby
RELEASES Bank from any liability thereunder.

20.CONTINUING VALIDITY.  Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents.  Except
as expressly modified pursuant to this Agreement, the terms of the Existing Loan
Documents remain unchanged and in full force and effect.  Bank’s agreement to
enter into this Agreement in no way shall obligate Bank to make any future
modifications to the Obligations.  Nothing in this Agreement shall constitute a
satisfaction of the Obligations.  It is the intention of Bank and Borrower to
retain as liable parties all makers of Existing Loan Documents, unless the party
is expressly released by Bank in writing.  No maker will be released by virtue
of this Agreement.

21.RIGHT OF SET OFF.   Borrower hereby grants to Bank, a lien, security interest
and right of set off as security for all Obligations to Bank, whether now
existing or hereafter arising upon and against all deposits, credits, collateral
and property, now or hereafter in the possession, custody, safekeeping or
control of Bank or any entity under the control of Bank (including a Bank
subsidiary) or in transit to any of them.  At any time after the occurrence and
during the continuance of an Event of Default (other than the Resulting Default,
during the Forbearance Period), without demand or notice, Bank may set off the
same or any part thereof and apply the same to any Obligations of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the Obligations.  ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.

22.CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER.  Section 11 of the Loan Agreement
is hereby incorporated by reference in its entirety.  

23.COUNTERSIGNATURE.  This Agreement shall become effective only when it shall
have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------

 

This Agreement is executed as of the date first above written.

 

BORROWER:

 

BANK:

ASPEN AEROGELS, INC.

 

 

By:     /s/ John F. Fairbanks________________
Name:_ John F. Fairbanks _________________
Title:  Chief Financial Officer______________

 

SILICON VALLEY BANK

 

 

By:     /s/ Daniel Donovan________________
Name:__ Daniel Donovan ________________
Title:  __Vice President___________________

 

 

 

 